                         Case 2:19-cv-02142-WBS-EFB Document 70 Filed 02/20/20 Page 1 of 2

                     1   A. Marisa Chun (SBN 160351)
                         CROWELL & MORING LLP
                     2   3 Embarcadero Center, 26th Floor
                         San Francisco, CA 94111
                     3   Telephone:    415.986.2800
                         Facsimile:    415.986.2827
                     4   MChun@crowell.com

                     5   Harold Hongju Koh (pro hac vice pending)
                         YALE LAW SCHOOL
                     6   PETER GRUBER RULE OF LAW CLINIC
                         P.O. Box 208215
                     7   New Haven, CT 06520
                         Telephone:   203.432.4932
                     8   harold.koh@ylsclinics.org

                     9   Attorneys for Amici Curiae
                         Former U.S. Diplomats and Government Officials
                10

                11                                      UNITED STATES DISTRICT COURT

                12                                 EASTERN DISTRICT OF CALIFORNIA

                13                                         SACRAMENTO DIVISION
                14

                15       THE UNITED STATES OF AMERICA,                  Case No. 2:19-cv-02142-WBS-EFB

                16                         Plaintiff,
                                                                        ORDER GRANTING CONSENT MOTION
                17              v.                                      FOR LEAVE TO FILE BRIEF OF AMICI
                                                                        CURIAE FORMER U.S. DIPLOMATS AND
                18       THE STATE OF CALIFORNIA; GAVIN                 GOVERNMENT OFFICIALS
                         C. NEWSOM, in his official capacity as
                19       Governor of the State of California; THE
                         CALIFORNIA AIR RESOURCES
                20       BOARD; MARY D. NICHOLS, in her
                         official capacity as Chair of the California
                21       Air Resources Board and as Vice Chair and
                         board member of the Western Climate
                22       Initiative, Inc.; JARED BLUMENFELD, in
                         his official capacity as Secretary for
                23       Environmental Protection and as a board
                         member of the Western Climate Initiative,
                24       Inc.; KIP LIPPER, in his official capacity
                         as a board member of the Western Climate
                25       Initiative, Inc., and RICHARD BLOOM, in
                         his official capacity as a board member of
                26       the Western Climate Initiative, Inc.,
                27                         Defendants.

                28
  C ROWELL               [PROPOSED] ORDER GRANTING CONSENT
& M ORING LLP
ATTO RNEY S AT LAW
                         MOTION FOR LEAVE TO FILE AMICI BRIEF;
                         Case No. 2:19-cv-2142-WBS-EFB
                         Case 2:19-cv-02142-WBS-EFB Document 70 Filed 02/20/20 Page 2 of 2

                     1           The Court has reviewed and considered the timely consent motion of the Former United

                     2   States Diplomats and Government Officials (Susan Biniaz, Antony Blinken, Carol M. Browner,

                     3   William J. Burns, Stuart Eizenstat, Avril D. Haines, John F. Kerry, Gina McCarthy, Jonathan

                     4   Pershing, John Podesta, Susan E. Rice, Wendy R. Sherman and Todd D. Stern) for leave to file a

                     5   brief as amici curiae. The motion is GRANTED, and the proposed amici curiae brief attached to

                     6   said motion is deemed filed.

                     7           IT IS SO ORDERED.

                     8   Dated: February 19, 2020

                     9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20
                         SFACTIVE-905512398.3

                21

                22

                23

                24

                25

                26
                27

                28
  C ROWELL               [PROPOSED] ORDER GRANTING CONSENT
& M ORING LLP
ATTO RNEY S AT LAW
                         MOTION FOR LEAVE TO FILE AMICI BRIEF;        -2-
                         Case No. 2:19-cv-2142-WBS-EFB
